DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-15, and 17-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 was amended to include: “determine based on the value of the respiration metric, that a status of a patient condition is worsening; and output, to a user device operated by the patient based on determining that the status of the patient condition is worsening, an alert including a suggestion for the patient to seek medical attention” which was not described in the specification as originally filed. The specification discloses “IMD 10 may be configured to transmit data, such as current values and heart failure statuses, to external device” (¶ [0134]), and “device 100B may generate an alert to patient 4 based on a status of a medical condition of patient 4 determined by IMD 10, which may enable patient 4 proactively to seek medical attention prior to receiving instructions for a medical intervention” (¶ [0136]). However, the specification does not disclose the determination of whether a medical status of a patient is worsening, and the specification does not teach how the medical status is determined to be worsening. Additionally, the specification does not disclose the generation of an alert based on the worsening. Therefore, the claim contains subject matter which was not described in the specification. 
Claims 15 and 29 are rejected for reciting similar subject matter which was not described in the specification. 
Claims 3-14 are rejected by virtue of their dependence from claim 1.  Claims 17-28 are rejected by virtue of their dependence from claim 15

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-15, and 17-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 3-15, and 17-29 do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a machine.
Step 2A - Prong 1: Claim 1 is drawn to an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. In particular, claim 1 recites the following limitations: 
[A1]: calculate a mean impedance value of the first set of impedance values;
[B1]: subtract, from each impedance value of the first set of impedance values, the mean impedance value to obtain a second set of impedance values;
[C1]: calculate a slope value corresponding to each impedance value of the first set of impedance values, wherein the slope value corresponding to each impedance value of the first set of impedance values comprises a difference between an impedance value preceding the respective impedance value of the first set of impedance values and an impedance value following the respective impedance value of the first set of impedance values, wherein a third set of impedance values includes the slope value corresponding to each impedance value of the first set of impedance values;
[D1]: identify a set of positive zero crossings based on the first set of impedance values, the second set of impedance values, and the third set of impedance values;
[E1]: determine, based on the set of positive zero crossings, a first set of respiration intervals, wherein each respiration interval of the first set of respiration intervals corresponds to a respective full respiratory cycle within the respiration pattern; 
[F1]: identify a set of negative zero crossings based on the first set of impedance values, the second set of impedance values, and the third set of impedance values; 
[G1]: determine, based on the set of negative zero crossings, a second set of respiration intervals, wherein each respiration interval of the second set of respiration intervals corresponds to a respective full respiratory cycle within the respiration pattern; 
[H1]: determine, for the impedance measurement corresponding to the period of time, a value of a respiration metric based on the first set of respiration intervals and the second set of respiration intervals; and
[I1]: determine, based on the value of the respiration metric, that a status of a patient condition is worsening.
These elements [A1]-[I1] of claim 1 are drawn to an abstract idea because they are processes that, under their broadest reasonable interpretation, are mere steps that are capable of being mentally performed and/or are directed. For example, a skilled artisan is capable of looking at impedance signals, calculating slopes of the impedance signals, finding zero crossings of the impedance signals, determining the periods of time between the zero crossings, making a mental assessment of a respiration metric based on the periods of time between the zero crossings, and mentally assessing whether the respiration metric is worsening.
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: 
[A2]: a medical device comprising a housing; and a plurality of electrodes, wherein each electrode of the plurality of electrodes is located on the housing, wherein the housing is configured to be implanted underneath the skin of a patient outside of a thoracic cavity of the patient, wherein the medical device is configured to perform, using the plurality of electrodes, an impedance measurement to collect a set of impedance values over a period of time, wherein the set of impedance values is indicative of a respiration pattern of a patient; 
[B2]: processing circuitry configured to...; and
[C2]: output, to a user device operated by the patient based on determining that the status of the patient condition is worsening, an alert including a suggestion for the patient to seek medical attention.
The elements [A2]-[C2] do not integrate the exception into a practical application of the exception. 
The element [A2] does not integrate the exception into a practical application of the exception because the element is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g). Additionally or alternatively, the element is generally linking the judicial to a field of use or technological environment - See MPEP 2106.05(h). 
The element [B2] does not integrate the exception into a practical application of the exception because the element [B2] amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - See MPEP 2106.04(d) and MPEP 2106.05(f). 
The element [C2] does not integrate the exception into a practical application of the exception because the element is merely adding insignificant extra-solution activity to the judicial exception, e.g., selecting a particular data source or type of data to be manipulated - see MPEP 2106.04(d); MPEP 2106.05(g).
Accordingly, each of the additional elements do not integrate the abstract into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 1 recites the following additional elements:  
[A3]: a medical device comprising a housing; and a plurality of electrodes, wherein each electrode of the plurality of electrodes is located on the housing, wherein the housing is configured to be implanted underneath the skin of a patient outside of a thoracic cavity of the patient, wherein the medical device is configured to perform, using the plurality of electrodes, an impedance measurement to collect a set of impedance values over a period of time, wherein the set of impedance values is indicative of a respiration pattern of a patient; 
[B3]: processing circuitry configured to...; and 
[C3]: output, to a user device operated by the patient based on determining that the status of the patient condition is worsening, an alert including a suggestion for the patient to seek medical attention.

In particular, simply reciting the element [A3] does not qualify as significantly more because the element [A3] amounts to merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.05(g). Additionally or alternatively, the element is generally linking the judicial to a field of use or technological environment - See MPEP 2106.05(h).  Furthermore, such a medical device is well-understood, routine, and conventional, as evidenced by US 2006/0264776 A1 (see Fig. 2 and ¶¶ [0026]-[0027] which disclose a housing comprising a header 124 and housing 126, wherein the housing has a header electrode 128 and a housing electrode 130 for measuring an impedance; see ¶ [0024] which discloses IMD 102 may be implanted subcutaneously in a subject’s chest or elsewhere); US 2010/0113962 A1 (see Fig. 2 and ¶¶ [0017]-[0018] which disclose an IMD 110 implanted outside the ribcage of patient 102, wherein IMD 110 includes housing 112 and supports subcutaneous sensing electrodes 114, 116, and 118 mounted along housing 112 for measuring thoracic impedance); and US 2011/0190654 A1 (¶ [0047] discloses an IMD 16 located in the abdomen; ¶ [0040] discloses IMD 16 including one or more housing electrodes formed integrally with a housing 60 of IMD 16; ¶ [0046] disclosing using housing electrode for measuring thoracic impedance).  The numerous disclosures of the element [A3] depict the well-understood, routine, and conventional nature of the element. 
Additionally, simply reciting the element [B3] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
Additionally, simply reciting the element [C3] does not qualify as significantly more because the element [C3] is merely adding insignificant extra-solution activity to the judicial exception e.g., selecting a particular data source or type of data to be manipulated - see MPEP 2106.05(g). Furthermore, the element is well-understood, routine, and conventional, as evidenced by US 4,411,267 A (Heyman) which discloses that receiving equipment may be configured to display or record the received signal and to alert the appropriate personal should a change in the patient’s monitored vital signal indicate the need for prompt medical attention, and that the receiving equipment is well known in the art (Col. 4, lines 15-21).
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Independent claims 15 and 29 recite mirrored method and computer-readable medium limitations and are not patent eligible for substantially similar reasons. 

Claims 3-14 depend from claim 1, and recite the same abstract idea as claim 1.  Claims 17-28 depend from claim 15, and recite the same abstract idea as claim 15. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process).
In view of the above, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 12, 14, 15, 21, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0239057 A1 (Pu) (previously cited) in view of US 2010/0113962 A1 (Hettrick), US 2010/0152600 A1 (Droitcour) (previously cited), US 2011/0230779 A1 (Titchener) (previously cited), US 2002/0183644 A1 (Levendowski), and US 2013/0079646 A1 (Bhunia)
	With regards to claims 1, 15, and 29, Pu discloses a method and a medical device system, and a non-transitory computer-readable medium storing instructions for causing processing circuitry to perform a method   (Abstract discloses systems and methods directed to evaluating breathing disorders; ¶ [0067] discloses that the system 800 is configured to include circuitry and functionality for periodic disordered breathing detection in accordance with embodiments of the invention) comprising: a medical device comprising a plurality of electrodes (Fig. 9 and ¶¶ [0067]-[0068] disclose a cardiac rhythm management system 800, wherein intracardiac lead system 810 includes one or more electrodes), the medical device configured to perform, using the plurality of electrodes, an impedance measurement to collect a first set of impedance values over a period of time, wherein first the set of impedance values is indicative of a respiration pattern of a patient (¶¶ [0067]-[0068] discloses the intracardiac lead system 810 include one or more electrodes to sense patient’s transthoracic impedance and/or other physiological parameters indicative of patient respiration; Fig. 4 and ¶¶ [0048]-[0049] disclose the method for detecting periodic disordered breathing which includes analyzing trans-thoracic impedance signals, wherein trans-thoracic impedance signals and the median value signal thereof are signals representative of patient respiration pattern –The Examiner notes that the median value signal is being interpreted to be a first set of impedance values; ¶ [0050] disclose an adjustable window of predetermined duration during which impedance measurements in the waveform are analyzed); and processing circuitry (¶ [0067] discloses that the system 800 is configured to include circuitry and functionality for periodic disordered breathing detection in accordance with embodiments of the invention) configured to: calculate a mean impedance value of the first set of impedance values (¶ [0049] of Pu discloses that a mean of the median value signal is determined at 406); subtract, from each impedance value of the set of impedance values, the mean impedance value to obtain a second set of impedance values (¶ [0049] of Pu discloses the subtraction of the mean of the median value signal being subtracted at 406 to produce a waveform that fluctuates around zero or DC, wherein the waveform that fluctuates around zero or DC is being interpreted to be the second set of impedance values); identify a set of zero crossings based on the first set of impedance values and the second set of impedance values (¶ [0050] discloses zero-crossing points being determined at 408 and cycle length (k) of the waveform are determined at 410 as the duration between adjacent zero-crossing points with the same direction, thereby indicating that a set of zero-crossing points with the same direction are determined); determine, based on the set of zero crossings, a first set of respiration intervals, wherein each respiration interval of the first set of respiration intervals corresponds to a respective full respiratory cycle within the respiration pattern (¶ [0050] discloses that a series of k(i) cycles are determined based on the zero-crossing points with the same direction, wherein the cycle length corresponds to a full respiratory cycle); determine, for the impedance measurement corresponding to the period of time, a value of a respiration metric  based on the set of respiration intervals (¶ [0050] discloses the average cycle length being determined at 414 based on series of k(i) produced at 410); determine based, on the value of the respiration metric, a status of a patient condition (¶ [0051] discloses the determination of periodic disordered breathing events, such as apnea events, at 420; ¶ [0036] discloses determining the severity of heart failure based on the periodic disordered breathing)
	The Examiner notes that “positive zero crossings” are being interpreted to be a group of zero crossings in which impedance values transition from a negative value to a positive value, as indicated in ¶ [0061] of the Applicant’s published application. “Negative zero crossings” are being interpreted to be a group of zero crossings in which impedance values transition from a positive value to a negative value, as indicated in ¶ [0061] of the Applicant’s published application. 
	Pu is silent with regards to whether the medical device comprises a housing; wherein each electrode of the plurality of electrodes is located on the housing, wherein the housing is configured to be implanted underneath the skin of a patient outside of a thoracic cavity of the patient. 
	In the same field of endeavor of identifying thoracic impedances using an implantable device (Abstract and ¶ [0019] of Hettrick), Hettrick discloses a medical device comprising a housing (Fig. 2 and ¶¶ [0017]-[0018] disclose an IMD 110 including a housing 112); and a plurality of electrodes, wherein each electrode of the plurality of electrodes is located on the housing (Fig. 2 and ¶ [0018] disclose subcutaneous sensing electrodes 114, 116, and 118 mounted along housing 112), wherein the housing is configured to be implanted underneath the skin of a patient outside of a thoracic cavity of the patient (¶ [0018] discloses that electrodes may be implanted within the thoracic cavity or along the thoracic wall, inside or outside of the rib cage; Fig. 3 depicts housing 12 implanted outside of ribcage 64). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the housing and electrodes for determining thoracic impedance of Pu with the housing and electrodes for determining thoracic impedance of Hettrick. Because both arrangements are capable of determining thoracic impedance, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide intrathoracic impedance measurements to improve the monitoring the status of a heart failure condition (¶ [0002] of Hettrick).
The above combination of Pu and Hettrick is silent with regards to whether the set of zero crossings includes a set of positive zero crossings, identifying a set of negative zero crossings based on the set of impedance values; determining, based on the set of negative zero crossings, a second set of respiration intervals, wherein each respiration interval of the second set of respiration intervals corresponds to a respective full respiratory cycle within the respiration pattern; and determining, for the impedance measurement corresponding to the period of time, a value of a respiration metric  based on the first set of respiration intervals and a second set of respiration intervals. 
	In the same field of endeavor of determining respiration intervals, Droitcour discloses that the time between key points of a respiration cycle being the respiration period, with rate being the inverse of period. Droitcour further discloses that in some embodiments, only the negative-to-positive zero crossings are considered. In some embodiments, only the positive-to-negative zero crossings are considered. In some embodiments, the rate is calculated from negative-to-positive zero crossings and from positive-to-negative zero crossings, and the two rates are averaged (¶ [0356]). Such teachings indicate that a first set of respiration intervals can be determined from negative-to-positive zero crossings and a second set of respiration intervals can be determined from positive-to-negative zero crossings, and an averaged respiration interval can be determined from the two respiration intervals. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the average cycle length of Pu, based on the teachings of Droitcour, to incorporate using both negative-to-positive zero crossings and positive-to-negative zero crossings. The motivation would have been to improve the robustness of the rate estimate (¶ [0030] of Droitcour discloses averaging respiration rates based on different cycles improving the robustness of the rate estimate). Additionally or alternatively, because the use of only one type of zero crossing and the use of both types of zero crossings are viable in the estimation of cycle lengths, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
Although the above combination teaches the determination of zero-crossings (¶ [0050] of Pu) and distinguishing between negative zero crossings and positive zero crossings (¶ [0356] of Droitcour), the above combination fails to teach how the negatively-sloped zero crossings and the positively-sloped zero crossings are computed. Therefore, the above combination is silent with regards to whether the processing circuitry is configured to calculate a slope value corresponding to each impedance value of the first set of impedance values to obtain a third set of impedance values, and wherein the processing circuitry is configured to identify the set of positive zero crossings and identify the set of negative zero crossings further based on the third set of impedance values.  
In a related medical device for analyzing zero crossings (¶ [0026] of Titchener), Titchener discloses the determination of an additional set of values comprising a slope value, wherein the slope value is used to identify the slope of zero-crossing of a value (¶¶ [0128], [0132] disclose the determination of a third derivative with a positive value in order to confirm when a desired negative-to-positive zero crossing occurs in the second derivative. The examiner notes that a derivative is a slope value). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculations of the negative zero crossings and the positive zero crossings of the above combination of Pu and Droitcour to incorporate that a slope is identified to obtain a third set of signal values as taught by Titchener such that the direction (i.e., negative-to-positive or positive-to-negative directions) of the zero crossings are determined. The motivation would have been to provide an algorithmic basis for the determination of the negative and positive zero crossings and/or to improve the accuracy of the determination of the negative and positive zero crossings. 
The above combination is silent with regards to whether the slope value corresponding to each impedance value of the first set of impedance values comprises a difference between an impedance value preceding the respective impedance value of the first set of impedance values and an impedance value following the respective impedance value of the first set of impedance values. 
In a medical device related to the problem of determining a slope of a signal (¶ [0071] of Levendowski), Levendowski discloses the determination of a slope value corresponding to a data point, wherein the slope value comprises a difference between a value preceding the data point and a value following the data point (¶ [0071] discloses (a) the determination of a mean amplitude for the five data points preceding an excursion (p-mean E) (i.e., a value that occurs in time before the excursion), (b) determining a data point subsequent to the data point with the excursion (p-sub E); and (e) determination of a slope between the data points p-mean E and p-sub E, wherein the determination of a slope necessarily a determination of a difference between the two values). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the slope of the above combination to incorporate that it comprises determining a difference between a value preceding the data point and a value following the data point as taught by Levendowski. Because both calculations of Titchener and Levendowski are capable of providing a slope value, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The above combination is silent with regards to determining that a status of the patient condition is worsening, and output, based on determining that the status of the patient condition is worsening, an alert including a suggestion for the patient to seek medical attention. 
In the same field of endeavor of implantable medical devices for determining impedance (¶ [0032] of Bhunia), Bhunia discloses determining that a status of the patient condition is worsening (¶ [0111] discloses IMD 16 determines when a heart failure status worsens to a predetermnined degree), and output, based on determining that the status of the patient condition is worsening, an alert including a suggestion for the patient to seek medical attention (¶ [0111] discloses providing an alert to the patient to seek medical treatment for the potential heart failure condition, wherein telemetry module 106 receives the alert; see Fig. 4 and ¶ [0107] disclose the user interface 104 being used to provide a notification to the user). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate that the IMD determines that a status of the patient condition is worsening, and output, based on determining that the status of the patient condition is worsening, an alert including a suggestion for the patient to seek medical attention as taught by Bhunia. The motivation would have been to facilitate immediate notification of a heart failure status (¶ [0038] of Bhunia) so as to improve patient health.

With regards to claims 7 and 21, the above combination teaches or suggests that to determine the value of the respiration metric, the processing circuitry is configured to receive the set of positive zero crossings corresponding to the first set of respiration intervals and the set of negative zero crossings, corresponding to the second set of respiration intervals, wherein each respiration interval of the first set of respiration intervals comprises an amount of time separating each pair of consecutive positive zero crossings of the set of positive zero crossings, and, wherein each respiration interval of the second set of respiration intervals comprises an amount of time separating each pair of consecutive negative zero crossings of the set of negative zero crossings (see the above 103 analysis with regards to the determination of the respiration intervals k of Pu to incorporate the use of intervals determined from negative-to-positive zero crossings and from positive-to-negative zero crossings as taught by Droitcour; ¶ [0050] of Pu discloses that each interval k is an amount of time separating zero crossings of the same direction).
Although Pu discloses that the frequency of the periodicity (i.e., a respiration rate) is provided as measures for periodic disordered breathing severity (¶ [0041]), the above combination is silent with regards to determining a median respiration interval of a third set of respiration intervals including the first set of respiration intervals and the second set of respiration intervals; and calculating, based on the median respiration interval, a respiration rate corresponding to the impedance measurement.  
In the same field of endeavor of determining respiration intervals, Droitcour discloses that embodiments for determining respiration intervals may either mean, median, weighted average (¶ [0378]); and calculating, based on the median respiration interval, a respiration rate corresponding to the impedance measurement (¶ [0356] discloses determination of respiratory rates, wherein the rate is the inverse of a respiration period). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculation of the respiration metric of the above combination to incorporate that it utilizes the median respiration interval as taught by Droitcour. Because both an average and a median can be used for representing a respiration interval, it would have been the simple substitution of one known equivalent element to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a more accurate representation of the respiration interval. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculation of the respiration metric of the above combination to incorporate that a respiratory rate is determined as taught by Droitcour. The motivation would have been to provide measures for periodic disordered breathing severity (¶ [0041] of Pu) and/or to provide a more complete diagnostic analysis of the patient’s breathing.  

With regards to claims 12 and 26, the above combination teaches or suggests that the processing circuitry is further configured to: determine a motion level of the patient corresponding to the impedance measurement (¶ [0054] of Pu discloses computing an apnea-hypopnea index (AHI) when the patient is asleep, wherein confirmation of sleep is determined using an activity sensor; ¶ [0070] of Pu discloses that activity sensor 820 is a motion sensor for determining when the patient is sleeping, awake, etc.; Fig. 5 and ¶¶ [0054]-[0056] of Pu disclose the process for determine the AHI); determine whether the motion level satisfies a threshold motion level; and determine whether to accept the impedance measurement based on the determination of whether the motion level satisfies the threshold motion level (¶ [0054] of Pu discloses confirming the activity sensor indicates a threshold level for sleeping, and then performing the impedance measurements according to Fig. 5).  

With regards to claims 14 and 28, the above combination teaches or suggests that the processing circuitry is configured to: evaluate at least one of a heart rate, a patient posture, a patient activity level, an electrocardiogram (ECG), a presence or an absence of one or more arrhythmias, one or more patient triggers, or data from an acoustic sensor (¶ [0054] of Pu discloses computing an apnea-hypopnea index (AHI) when the patient is asleep, wherein confirmation of sleep is determined using an activity sensor; ¶ [0070] of Pu discloses that activity sensor 820 is a motion sensor for determining when the patient is sleeping, awake, etc.; Fig. 5 and ¶¶ [0054]-[0056] of Pu disclose the process for determine the AHI, wherein sleep is a patient trigger); and perform, based on the evaluation, the impedance measurement (¶ [0054] of Pu discloses confirming the activity sensor indicates a threshold level for sleeping, and then performing the impedance measurements according to Fig. 5).  

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over P Pu in view of Hettrick, Droitcour, Titchener, Levendowski, and Bhunia, as applied to claim 1 above, and further in view of US 6,128,584 A (Hemminger) (previously cited). 
With regards to claim 3, the above combination teaches or suggests a pair of consecutive impedance values of the set of pairs of consecutive impedance values corresponds to a respiration interval of the first set of respiration intervals (¶¶ [0048]-[0049] of Pu discloses the waveform that fluctuates around zero or DC, wherein the waveform represents pairs of consecutive impedance values at and around zero-crossings; ¶ [0050] of discloses that a series of k(i) cycles are determined based on the zero-crossing points with the same direction, wherein the cycle length corresponds to a full respiratory cycle), and to identify the set of positive zero crossings, the processing circuitry is configured to: whether an impedance value of the third set of impedance values corresponding to the second impedance value is greater than a positive threshold impedance value (¶¶ [0128], [0132] of Titchener discloses the determination of a negative-to-positive zero crossing if the derivative is positive (i.e., greater than zero)).   
The above combination is silent with regards to whether the processing circuitry is configured to: identify, in the second set of impedance values, a set of pairs of consecutive impedance values, wherein a product of a first impedance value and a second impedance value of each respective pair is less than or equal to zero; determine, for each pair of the set of pairs, whether the  second impedance value is greater than zero, wherein the medical device measures the first impedance value before the second impedance value.
In a system for determining zero-crossings, Hemminger discloses that zero crossings are determined by calculating the product of two successive samples. If the product is positive, then no zero crossing has occurred. If the product is negative and the first sample was positive, a negative zero crossing has occurred. If the product is negative and the first sample was negative, a positive zero crossing has occurred (Col. 5, line 65 to Col. 6, line 9). Because a positive zero crossing requires for the first sample to be negative and the second sample to be positive, Hemminger therefore suggests that, if the product is negative and the second sample was positive, a positive zero crossing has occurred. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the zero crossings of the of the above combination to incorporate the method for determining determination of zero crossings as taught by Hemminger. The motivation would have been to provide an algorithmic basis for the determination of the negative and positive zero crossings and/or to improve the accuracy of the determination of the negative and positive zero crossings.

With regards to claim 4, the above combination teaches or suggests that the processing circuitry is configured to: determine, for each pair of the set of pairs, if the second impedance value is greater than zero and if the impedance of the third set of impedance values corresponding to the second impedance value is greater than a positive threshold impedance value, that the respective pair represents a positive zero crossing of the set of positive zero crossings (See the above 103 analysis with regards to the above combination; see ¶¶ [0128], [0132] of Titchener discloses the determination of a negative-to-positive zero crossing if the derivative is positive; see Col. 5, line 65 to Col. 6, line 9 of Hemminger with regards to the determination of a positive zero crossing if the second impedance value is greater than zero). 

With regards to claim 5, the above combination teaches or suggests a pair of consecutive impedance values of the set of pairs of consecutive impedance values corresponds to a respiration interval of the first set of respiration intervals (¶¶ [0048]-[0049] of Pu discloses the waveform that fluctuates around zero or DC, wherein the waveform represents pairs of consecutive impedance values at and around zero-crossings; ¶ [0050] of discloses that a series of k(i) cycles are determined based on the zero-crossing points with the same direction, wherein the cycle length corresponds to a full respiratory cycle) and to identify the set of negative zero crossings, the processing circuitry is configured to: whether an impedance value of the third set of impedance values corresponding to the second impedance value is less than a negative threshold impedance value (¶¶ [0128], [0132] of Titchener discloses the determination of a negative-to-positive zero crossing if the derivative is positive (i.e., greater than zero), thereby indicating that the inverse can be determined such that a positive-to-negative zero crossing is determined if the derivative is negative (i.e., less than zero)).   
The above combination is silent with regards to whether the processing circuitry is configured to: identify, in the second set of impedance values, a set of pairs of consecutive impedance values, wherein a product of a first impedance value and a second impedance value of each respective pair is less than or equal to zero, determine, for each pair of the set of pairs, whether the  second impedance value is less than zero, wherein the medical device measures the first impedance value before the second impedance value.
In a system for determining zero-crossings, Hemminger discloses that zero crossings are determined by calculating the product of two successive samples. If the product is positive, then no zero crossing has occurred. If the product is negative and the first sample was positive, a negative zero crossing has occurred. If the product is negative and the first sample was negative, a positive zero crossing has occurred (Col. 5, line 65 to Col. 6, line 9). Because a negative zero crossing requires for the first sample to be positive and the second sample to be negative, Hemminger therefore suggests that, if the product is negative and the second sample was negative, a negative zero crossing has occurred. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the zero crossings of the of the above combination to incorporate the method for determining determination of zero crossings as taught by Hemminger. The motivation would have been to provide an algorithmic basis for the determination of the negative and positive zero crossings and/or to improve the accuracy of the determination of the negative and positive zero crossings.

With regards to claim 6, the above combination teaches or suggests that the processing circuitry is configured to: determine, for each pair of the set of pairs, if the second impedance value is less than zero and if the impedance of the third set of impedance values corresponding to the second impedance value is less than a negative threshold impedance value, that the respective pair represents a positive zero crossing of the set of positive zero crossings (See the above 103 analysis with regards to the combination; see ¶¶ [0128], [0132] of Titchener which suggests the determination of a positive-to-negative zero crossing if the derivative is negative; see Col. 5, line 65 to Col. 6, line 9 of Hemminger with regards to the determination of a negative zero crossing if the second impedance value is less than zero). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Hettrick, Droitcour, Titchener, Levendowski, and Bhunia, as applied to claim 7 above, and further in view of US 2008/0319333 A1 (Gavish) (previously cited)
With regards to claim 8, the above combination teaches or suggests that the processing circuitry is further configured to: determine a median duration of the third set of respiration intervals (see the above 103 analysis with regards to the combination of Pu and Droitcour; see ¶ [0378] of Droitcour). 
The above combination is silent with regards to determining a respiration interval duration window; determine a number of respiration intervals of the third set of respiration intervals which define a duration outside of the respiration interval duration window ; determine whether the number of respiration intervals satisfies a threshold number of respiration intervals; and determine whether to accept the impedance measurement based on the determination of whether the number of respiration intervals satisfies the threshold number of respiration intervals. 
In the same field of endeavor of determining regularity of respiration, Gavish discloses determining breathing patterns (¶ [0238] determining breathing patterns as described with reference to Figs. 5, 6, and 7; Fig. 5 depicts calculating a respiration interval T); determining a respiration parameter window (¶ [0240] discloses providing a secondary threshold associated with the value of a breathing pattern of the previous breaths, wherein the threshold defines a window for which the value is accepted); determine a number of respiration parameters which define a value outside of the respiration parameter window (¶ [0240] discloses determining if the corresponding parameters do not pass the secondary threshold, thereby indicating instances of the parameters passing the secondary thresholds are determined); determine whether the number of respiration parameter satisfies a threshold number of respiration parameters; and determine whether to accept the breathing measurement based on the determination of whether the number of respiration parameter satisfies the threshold number of respiration parameter (¶ [0240] discloses accepting the currently-recorded breathing data as being indicative of actual functional breathing if the corresponding parameters do not pass the secondary thresholds, thereby indicating that 0 parameters must pass their thresholds for the data to be accepted).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate the method of accepting/rejecting data according to ¶ [0240] of Gavish in order to reduce or eliminate erratic data associated with the functional breathing (¶ [0239] of Gavish). 

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Hettrick, Droitcour, Titchener, Levendowski, and Bhunia, as applied to claim 1 above, and further in view of US 2010/0198097 A1 (Sowelam) (previously cited). 
With regards to claim 9, the above combination teaches or suggests that processing circuitry is further configured to: determine, for each positive zero crossing of the set of positive zero crossings, a group of impedance values following the respective positive zero crossing; determine, for each negative zero crossing of the set of negative zero crossings, a group of impedance values following the respective negative zero crossing (¶ [0049] of Pu discloses a waveform that fluctuates around zero or DC as shown in Fig. 6B, which includes impedance values before and after each zero crossing). 
Although Pu discloses that severity of a patient’s periodic disordered breathing may involve determining a depth of a change in peaks of the envelope (¶ [0012]), the above combination is silent with regards to whether the processing circuitry is configured to identify a maximum impedance value of the group of impedance values following each positive zero crossing; identify a minimum impedance value of the group of impedance values following each negative zero crossing; calculate a mean maximum impedance value; calculate a mean minimum impedance value; and calculate a peak-to-peak value by subtracting the mean minimum impedance value from the mean maximum impedance value.  
In the same field of endeavor of determining respiratory parameters, Sowelam discloses identifying a maximum impedance value of the group of impedance values following each positive zero crossing (¶ [0077] discloses peak detector 152 for determining maxima and minima of the signal; ¶ [0083] discloses determining a maximum 166 and minimum 168 that are adjacent, which indicates that each max is after a positive zero crossing); identify a minimum impedance value of the group of impedance values following each negative zero crossing (¶ [0077] discloses peak detector 152 for determining maxima and minima of the signal; ¶ [0083] discloses determining a maximum 166 and minimum 168 that are adjacent, which indicates that each min is after a negative zero crossing); calculate a mean maximum impedance value; calculate a mean minimum impedance value; and calculate a peak-to-peak value by subtracting the mean minimum impedance value from the mean maximum impedance value (¶ [0078] discloses determining an average of a predetermined number of respiration depths, which indicates that an average max impedance value and an average min impedance value are determined in the determination of the average respiration depth).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the severity of the disordered breathing as taught by the combination to incorporate the determination of peak-to-peak values of impedance as taught by Sowelam. The motivation would have been to provide a more accurate analysis of the severity of a patient’s periodic disordered breathing (¶ [0012] of Pu). 

With regards to claim 10, the above combination is silent with regards to whether the processing circuitry is further configured to: determine whether the peak-to-peak value satisfies a peak-to-peak value threshold; and determine whether to accept the impedance measurement based on the determination of whether the peak-to-peak value satisfies the peak-to-peak value threshold. 
In the same field of endeavor of determining respiratory parameters, Sowelam teaches determining whether the peak-to-peak value satisfies a peak-to-peak value threshold; and determining whether to accept the impedance measurement based on the determination of whether the peak-to-peak value satisfies the peak-to-peak value threshold.  (¶ [0080] discloses comparing respiration volume to baseline values 149 to determine whether the flag (i.e., accept) the data). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the severity of the disordered breathing as taught by the combination to incorporate the comparison to a threshold value as taught in ¶ [0080] of Sowelam. The motivation would have been to provide a basis for indicating whether the parameter is worsening, thereby providing a more complete diagnostic analysis of the patient. 

With regards to claim 11, the above combination teaches or suggests that the peak-to-peak value represents a respiration effort of the patient corresponding to the impedance measurement (Abstract of Sowelam discloses that respiration volume is tidal volume, which is a representation of a body’s respiration effort).

	With regards to claim 13, the above combination is silent with regards to whether the processing circuitry is configured to: perform, at an impedance measurement rate, a set of impedance measurements including the impedance measurement, wherein the impedance measurement rate is within a range between one impedance measurement per month and ten impedance measurements per hour.  
	In the same field of endeavor of determining respiratory parameters, Sowelam discloses performing a set of impedance measurements at various rates, including hourly, daily, or weekly (¶ [0067]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining periodic disordered breathing as taught by the combination and Titchener to incorporate that impedance measurements occur at various rates, including hourly, daily, or weekly as taught by Sowelam. The motivation would have been to provide a more accurate diagnostic analysis of the patient. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Hettrick, Droitcour, Titchener, Levendowski, and Bhunia, as applied to claim 15 above, and further in view of Hemminger. 
With regards to claim 17, the above combination teaches or suggests a pair of consecutive impedance values of the set of pairs of consecutive impedance values corresponds to a respiration interval of the first set of respiration intervals (¶¶ [0048]-[0049] of Pu discloses the waveform that fluctuates around zero or DC, wherein the waveform represents pairs of consecutive impedance values at and around zero-crossings; ¶ [0050] of discloses that a series of k(i) cycles are determined based on the zero-crossing points with the same direction, wherein the cycle length corresponds to a full respiratory cycle), and identifying the set of positive zero crossings comprises: determining whether an impedance value of the third set of impedance values corresponding to the second impedance value is greater than a positive threshold impedance value (¶¶ [0128], [0132] of Titchener discloses the determination of a negative-to-positive zero crossing if the derivative is positive (i.e., greater than zero)).   
The above combination is silent with regards to identifying, in the second set of impedance values, a set of pairs of consecutive impedance values, wherein a product of a first impedance value and a second impedance value of each respective pair is less than or equal to zero; determining, for each pair of the set of pairs, whether the second impedance value is greater than zero, wherein the medical device measures the first impedance value before the second impedance value.
In a system for determining zero-crossings, Hemminger discloses that zero crossings are determined by calculating the product of two successive samples. If the product is positive, then no zero crossing has occurred. If the product is negative and the first sample was positive, a negative zero crossing has occurred. If the product is negative and the first sample was negative, a positive zero crossing has occurred (Col. 5, line 65 to Col. 6, line 9). Because a positive zero crossing requires for the first sample to be negative and the second sample to be positive, Hemminger therefore suggests that, if the product is negative and the second sample was positive, a positive zero crossing has occurred. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the zero crossings of the of the above combination of Pu, Droitcour, and Titchener to incorporate the method for determining determination of zero crossings as taught by Hemminger. The motivation would have been to provide an algorithmic basis for the determination of the negative and positive zero crossings and/or to improve the accuracy of the determination of the negative and positive zero crossings.

With regards to claim 18, the above combination teaches or suggests that identifying the set of positive zero crossings further comprises: determining, for each pair of the set of pairs, if the second impedance value is greater than zero and if the impedance of the third set of impedance values corresponding to the second impedance value is greater than a positive threshold impedance value, that the respective pair represents a positive zero crossing of the set of positive zero crossings (See the above 103 analysis with regards to the above combination; see ¶¶ [0128], [0132] of Titchener discloses the determination of a negative-to-positive zero crossing if the derivative is positive; see Col. 5, line 65 to Col. 6, line 9 of Hemminger with regards to the determination of a positive zero crossing if the second impedance value is greater than zero). 

With regards to claim 19, the above combination teaches or suggests a pair of consecutive impedance values of the set of pairs of consecutive impedance values corresponds to a respiration interval of the first set of respiration intervals (¶¶ [0048]-[0049] of Pu discloses the waveform that fluctuates around zero or DC, wherein the waveform represents pairs of consecutive impedance values at and around zero-crossings; ¶ [0050] of discloses that a series of k(i) cycles are determined based on the zero-crossing points with the same direction, wherein the cycle length corresponds to a full respiratory cycle) and to identifying the set of negative zero crossings comprises: determining whether an impedance value of the third set of impedance values corresponding to the second impedance value is less than a negative threshold impedance value (¶¶ [0128], [0132] of Titchener discloses the determination of a negative-to-positive zero crossing if the derivative is positive (i.e., greater than zero), thereby indicating that the inverse can be determined such that a positive-to-negative zero crossing is determined if the derivative is negative (i.e., less than zero)).   
The above combination is silent with regards to identifying, in the second set of impedance values, a set of pairs of consecutive impedance values, wherein a product of a first impedance value and a second impedance value of each respective pair is less than or equal to zero, determining, for each pair of the set of pairs, whether the second impedance value is less than zero, wherein the medical device measures the first impedance value before the second impedance value.
In a system for determining zero-crossings, Hemminger discloses that zero crossings are determined by calculating the product of two successive samples. If the product is positive, then no zero crossing has occurred. If the product is negative and the first sample was positive, a negative zero crossing has occurred. If the product is negative and the first sample was negative, a positive zero crossing has occurred (Col. 5, line 65 to Col. 6, line 9). Because a negative zero crossing requires for the first sample to be positive and the second sample to be negative, Hemminger therefore suggests that, if the product is negative and the second sample was negative, a negative zero crossing has occurred. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the zero crossings of the of the above combination to incorporate the method for determining determination of zero crossings as taught by Hemminger. The motivation would have been to provide an algorithmic basis for the determination of the negative and positive zero crossings and/or to improve the accuracy of the determination of the negative and positive zero crossings.

With regards to claim 20, the above combination teaches or suggests determining, for each pair of the set of pairs, if the second impedance value is less than zero and if the impedance of the third set of impedance values corresponding to the second impedance value is less than a negative threshold impedance value, that the respective pair represents a positive zero crossing of the set of positive zero crossings (See the above 103 analysis with regards to the above combination; see ¶¶ [0128], [0132] of Titchener which suggests the determination of a positive-to-negative zero crossing if the derivative is negative; see Col. 5, line 65 to Col. 6, line 9 of Hemminger with regards to the determination of a negative zero crossing if the second impedance value is less than zero). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Hettrick, Droitcour, Titchener, Levendowski, and Bhunia, as applied to claim 21 above, and further in view of Gavish.
With regards to claim 22, the above combination teaches or suggests determining a median duration of the third set of respiration intervals (see the above 103 analysis with regards to the above combination; see ¶ [0378] of Droitcour). 
The above combination is silent with regards to determining a respiration interval duration window; determining a number of respiration intervals of the third set of respiration intervals which define a duration outside of the respiration interval duration window; determining whether the number of respiration intervals satisfies a threshold number of respiration intervals; and determining whether to accept the impedance measurement based on the determination of whether the number of respiration intervals satisfies the threshold number of respiration intervals. 
In the same field of endeavor of determining regularity of respiration, Gavish discloses determining breathing patterns (¶ [0238] determining breathing patterns as described with reference to Figs. 5, 6, and 7; Fig. 5 depicts calculating a respiration interval T); determining a respiration parameter window (¶ [0240] discloses providing a secondary threshold associated with the value of a breathing pattern of the previous breaths, wherein the threshold defines a window for which the value is accepted); determine a number of respiration parameters which define a value outside of the respiration parameter window (¶ [0240] discloses determining if the corresponding parameters do not pass the secondary threshold, thereby indicating instances of the parameters passing the secondary thresholds are determined); determine whether the number of respiration parameter satisfies a threshold number of respiration parameters; and determine whether to accept the breathing measurement based on the determination of whether the number of respiration parameter satisfies the threshold number of respiration parameter (¶ [0240] discloses accepting the currently-recorded breathing data as being indicative of actual functional breathing if the corresponding parameters do not pass the secondary thresholds, thereby indicating that 0 parameters must pass their thresholds for the data to be accepted).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Pu in view of Droitcour and Titchener to incorporate the method of accepting/rejecting data according to ¶ [0240] of Gavish in order to reduce or eliminate erratic data associated with the functional breathing (¶ [0239] of Gavish). 

Claims 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Hettrick, Droitcour, Titchener, Levendowski, and Bhunia, as applied to claim 15 above, and further in view of Sowelam. 
With regards to claim 23, the above combination teaches or suggests determining, for each positive zero crossing of the set of positive zero crossings, a group of impedance values following the respective positive zero crossing; determining, for each negative zero crossing of the set of negative zero crossings, a group of impedance values following the respective negative zero crossing (¶ [0049] of Pu discloses a waveform that fluctuates around zero or DC as shown in Fig. 6B, which includes impedance values before and after each zero crossing). 
Although Pu discloses that severity of a patient’s periodic disordered breathing may involve determining a depth of a change in peaks of the envelope (¶ [0012]), the above combination is silent with regards to whether the processing circuitry is configured to identify a maximum impedance value of the group of impedance values following each positive zero crossing; identify a minimum impedance value of the group of impedance values following each negative zero crossing; calculate a mean maximum impedance value; calculate a mean minimum impedance value; and calculate a peak-to-peak value by subtracting the mean minimum impedance value from the mean maximum impedance value.  
In the same field of endeavor of determining respiratory parameters, Sowelam discloses identifying a maximum impedance value of the group of impedance values following each positive zero crossing (¶ [0077] discloses peak detector 152 for determining maxima and minima of the signal; ¶ [0083] discloses determining a maximum 166 and minimum 168 that are adjacent, which indicates that each max is after a positive zero crossing); identify a minimum impedance value of the group of impedance values following each negative zero crossing (¶ [0077] discloses peak detector 152 for determining maxima and minima of the signal; ¶ [0083] discloses determining a maximum 166 and minimum 168 that are adjacent, which indicates that each min is after a negative zero crossing); calculate a mean maximum impedance value; calculate a mean minimum impedance value; and calculate a peak-to-peak value by subtracting the mean minimum impedance value from the mean maximum impedance value (¶ [0078] discloses determining an average of a predetermined number of respiration depths, which indicates that an average max impedance value and an average min impedance value are determined in the determination of the average respiration depth).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the severity of the disordered breathing as taught by the above combination to incorporate the determination of peak-to-peak values of impedance as taught by Sowelam. The motivation would have been to provide a more accurate analysis of the severity of a patient’s periodic disordered breathing (¶ [0012] of Pu). 

With regards to claim 24, the above combination is silent with regards determining whether the peak-to-peak value satisfies a peak-to-peak value threshold; and determining whether to accept the impedance measurement based on the determination of whether the peak-to-peak value satisfies the peak-to-peak value threshold. 
In the same field of endeavor of determining respiratory parameters, Sowelam teaches determining whether the peak-to-peak value satisfies a peak-to-peak value threshold; and determining whether to accept the impedance measurement based on the determination of whether the peak-to-peak value satisfies the peak-to-peak value threshold.  (¶ [0080] discloses comparing respiration volume to baseline values 149 to determine whether the flag (i.e., accept) the data). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the severity of the disordered breathing as taught by the above combination to incorporate the comparison to a threshold value as taught in ¶ [0080] of Sowelam. The motivation would have been to provide a basis for indicating whether the parameter is worsening, thereby providing a more complete diagnostic analysis of the patient. 

With regards to claim 25, the above combination teaches or suggests that the peak-to-peak value represents a respiration effort of the patient corresponding to the impedance measurement (Abstract of Sowelam discloses that respiration volume is tidal volume, which is a representation of a body’s respiration effort).

	With regards to claim 27, the above combination is silent with regards to performing, at an impedance measurement rate, a set of impedance measurements including the impedance measurement, wherein the impedance measurement rate is within a range between one impedance measurement per month and ten impedance measurements per hour.  
	In the same field of endeavor of determining respiratory parameters, Sowelam discloses performing a set of impedance measurements at various rates, including hourly, daily, or weekly (¶ [0067]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining periodic disordered breathing as taught by the combination of Pu in view of Droitcour and Titchener to incorporate that impedance measurements occur at various rates, including hourly, daily, or weekly as taught by Sowelam. The motivation would have been to provide a more accurate diagnostic analysis of the patient. 

Response to Arguments
Objection to the Claims
	In view of the claim amendments filed 09/16/2022, the claim objections were withdrawn.
Rejections under 35 U.S.C. § 101
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. 
	On page 16 of the Remarks filed 09/16/2022, the Applicant asserts that “Analyzing physiological signals to monitor a patient condition does not constitute a mental process”, citing to CardioNet, LLC v. InfoBionic., 955 F.3d 1358,1371 (Fed. Cir. 2020). This argument is not persuasive because the cited Court Opinion does not make the above statement. Instead, CardioNet, LLC v. InfoBionic., 955 F.3d 1358,1371 (Fed. Cir. 2020) discloses “it is difficult to fathom how doctors mentally or manually used "logic to identify the relevance of the variability [in the beat-to-beat timing] using a non-linear function of a beat-to-beat interval" as required by claim 10.” Therefore, the Court Opinion indicates that the specific limitations of identifying a variability using a non-linear function of a beat-to-beat interval appears to be the process that cannot be performed mentally. The Court Opinion does not make the broad statement that the analysis of physiological signals for monitoring a patient condition cannot be a mental process. Additionally, the instant claims do not recite the identification of the relevance of the variability [in the beat-to-beat timing] using a non-linear function of a beat-to-beat interval. Therefore, the claims discussed in CardioNet, LLC v. InfoBionic are materially different from the instant claims, and the “mental process” analysis made by the Federal Circuit cannot be applied to the instant claims. 
On page 17 of the Remarks filed 09/16/2022, the Applicant asserts:

    PNG
    media_image1.png
    418
    655
    media_image1.png
    Greyscale

	This argument is not persuasive. Again, the Court Opinion indicates that the specific limitations of identifying the relevance of the variability [in the beat-to-beat timing] using a non-linear function of a beat-to-beat interval appears to be the process that cannot be performed mentally. The Court Opinion does not make the broad statement that the determination of a single set or plurality of intervals cannot be a mental process. The Examiner maintains that the claimed limitations of determining two sets of respiratory intervals, one set of intervals corresponding to positive zero crossings and another set of intervals corresponding to negative zero crossings, is a mental process because a human being can count the number of positive zero-crossings and negative zero-crossings and determine the time between the respective zero-crossings. 
	On page 18 of the Remarks filed 09/16/2022, the Applicant asserts:

    PNG
    media_image2.png
    193
    649
    media_image2.png
    Greyscale

	This argument is not persuasive. First, the Court Opinion indicates that the specific limitations of identifying the relevance of the variability [in the beat-to-beat timing] using a non-linear function of a beat-to-beat interval of claim 10 appears to be the process that cannot be performed mentally. Claim 1 of CardioNet is not analyzed by the Federal Circuit to determine whether the steps are directed to a mental process, so Applicant’s arguments are not commensurate in scope with the Court Opinion. Second, the Applicant appears to argue that the detailed steps of the instant claims indicate that the claim does not recite a mental process. However, the detailed steps are a mental process for the reasons stated in the 101 rejection above. For example, a human being can determine a mean impedance value, subtract the mean impedance value from a plurality of impedance values, calculate a slope of the impedance values, and count the number of positive zero-crossings and negative zero-crossings and determine the time between the respective zero-crossings. 

On pages 18-19 of the response filed 09/16/2022, Applicant argues that the processing circuitry configured to perform the steps, as recited by amended independent claim 1, is not drawn to a mental process because they include a multi-step manipulation of data that requires a significantly greater number of data-manipulation steps than the independent claim of TQP, which the Federal Circuit acknowledged does not recite a mental process. The Applicant asserts that this means that the Federal Circuit would likely also rule that amended independent claim 1 does not recite a mental process. 
The Applicant’s arguments are not persuasive because the steps as recited in amended independent claim 1 are a multi-step manipulation that could conceivably and practically be performed in the human mind. The Federal Circuit in Synopsys discloses that the multiple data manipulation steps specific to the claims of TQP were a multi-step manipulation that could not conceivably be performed in the human mind. Therefore, analysis of the specific steps of the claims of TQP must be considered in the determination of the whether a multi-step manipulation can or cannot be conceivably be performed in the human mind. However, the steps of the amended independent claim 1 are not similar to the steps of the claims of TQP. For instance, the claims of TQP include “providing a seed value,” “generating a second sequence of pseudo-random key values,” and “decrypting the data”. However, the instant claims do not recite any of the above steps of TQP. Therefore, the claims discussed in TQP are materially different from the instant claims, and the “mental process” analysis made by the Federal Circuit cannot be applied to the instant claims. Additionally, the steps of the amended independent claim 1 can be conceivably and practically performed in the human mind. The Examiner maintains that the steps of (1) "calculate a mean impedance value of [a] first set of impedance values," (2) "subtract, from each impedance value of the first set of impedance values, the mean impedance value to obtain a second set of impedance values," (3) "calculate a slope value corresponding to each impedance value of the first set of impedance value… wherein a third set of impedance values includes the slope value corresponding to each impedance value of the first set of impedance values," (4) "identify a set of positive zero crossings based on the first set of impedance values, the second set of impedance values, and the third set of impedance values," (5) "determine... a first set of respiration intervals...," (6) "identify a set of negative zero crossings based on the first set of impedance values, the second set of impedance values, and the third set of impedance values,"  (7) "determine... a second set of respiration intervals...;" and (8) "determine… a value of a respiration metric based on the first set of respiration intervals and the second set of respiration intervals" is a mental process because the above steps involve basic arithmetic and mathematical manipulation of values which could conceivably be performed in the human mind with the aid of pencil and paper. For example, a skilled artisan can calculate mean impedance values and perform subtractions with the mean impedance value because it is simple arithmetic that can be performed with pencil and paper. A skilled artisan can determine positive and negative zero crossings by selecting specific impedance values which correspond to positive or negative slopes and/or other values. A skilled artisan can determine a respiration interval by calculating the time span between specific zero crossings.  Additionally, the computations and data manipulation as a whole do not amount to a process that cannot conceivably be performed in the human mind with the aid of pencil and paper. 
On page 20 of the response filed 09/16/2022, the Applicant asserts:
    PNG
    media_image3.png
    106
    668
    media_image3.png
    Greyscale

The Examiner disagrees. The Federal Circuit opinion discloses the determination of whether a several-step manipulation of data could not conceivably be performed in the human mind or with pencil and paper. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1142 (Fed. Cir. 2016). Therefore, the Federal Circuit appears to indicate that “practically” performing limitations in the human mind is synonymous with “conceivably” performing the limitations in the human mind.  

On page 20 of the response filed 09/16/2022, the Applicant asserts:

    PNG
    media_image4.png
    257
    655
    media_image4.png
    Greyscale

	The Examiner disagrees. The differences between the steps of the claims of TQP and the instant claims is evident. For instance, as indicated by the Applicant, the claims of TQP include “providing a seed value,” “generating a second sequence of pseudo-random key values,” and “decrypting the data”. However, the instant claims do not recite any of the above steps of TQP. Therefore, the claims discussed in TQP are materially different from the instant claims, and the “mental process” analysis made by the Federal Circuit cannot be applied to the instant claims.

	On pages 20-21 of the response filed 09/16/2022, the Applicant asserts that “Much like the claims at issue in SRI Int’l, claim 1 recites a high volume of computations that cannot be performed in the human mind.” This argument is not persuasive because there the broadest reasonable interpretation of the claimed steps does not require a “high volume” of computations. Although a respiration pattern involves a pattern of many breaths, the claims do not indicate how many impedance values need to be analyzed. For example, the claim does not include a data sampling rate that produces such a high number of impedance values that a human cannot mentally process the impedance values according to the claimed steps. Additionally, Fig. 7 of the Applicant’s disclosure appears to indicate a low number of respiration periods that need to be analyzed (Fig. 7 depict 3 cycles). The Examiner asserts that the analysis of such a low number of impedance values can be mentally done. 
	
On pages 21-23 of the response filed 09/16/2022, the Applicant asserts that claim 1 limits the alleged abstract idea into a practical application because “a medical device comprising: a housing; and a plurality of electrodes, wherein each electrode of the plurality of electrodes is located on the housing, wherein the housing is configured to be implanted underneath the skin of a patient outside of a thoracic cavity of the patient…” as recited by amended independent claim 1, does not amount to mere data gathering.  
This argument is not persuasive. The Examiner maintains the above element amounts to merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.05(g). Additionally or alternatively, the element, including the specific location of the medical device, is generally linking the judicial to a field of use or technological environment - See MPEP 2106.05(h). Furthermore, such a medical device is well-understood, routine, and conventional, for the reasons listed in the above rejection under 35 U.S.C. § 101. 

On page 22 of the Remarks filed 09/16/2022, the Applicant asserts: “determining that a status of a patient condition is worsening based on the value of the respiration metric, and outputting an alert represents a highly practical application. It is practical to use specific data analysis steps to identify a respiration metric, because this analysis applies mathematical formulas to achieve a tangible result.” 
This argument is not persuasive. First, the determination that a status of a patient condition is worsening based on the value of the respiration metric is a mental process, and a mental process is not a practical application. Additionally, outputting an alert is not a practical application because it amounts to merely adding insignificant extra-solution activity to the judicial exception (e.g., selecting a particular data source or type of data to be manipulated)- see MPEP 2106.04(d); MPEP 2106.05(g). For example, the alert amounts to selecting certain information to be displayed, and therefore does not amount to a practical application.

On pages 24-25 of the Remarks filed 09/16/2022, the Applicant asserts that identifying positive-going-negative and negative-going-positive zero crossings and calculating a respiration metric are beyond the abstract idea because they represent an improvement to medical device technology. This argument is not persuasive because identifying positive and negative zero crossings in the monitoring of a respiration metric is known in the art (see at least ¶ [0050] of Pu and ¶ [0356] of Droitcour). Additionally, the Applicant’s assertion that identifying the positive and negative zero crossings may improve the accuracy with which the processing circuitry may determine a respiration rate amounts to the mere allegation of an improvement without providing the evidence required to depict the improvement. See MPEP 2106.05(a). 

Rejections under 35 U.S.C. § 103
	Applicant's amendment and arguments filed 09/16/2022 with respect to the 35 USC 103 rejections set forth in the Non-Final Rejection mailed 05/25/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Pu in view of Hettrick, Droitcour, Titchener, Levendowski, and Bhunia. See the above rejections under 35 U.S.C. § 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791